Citation Nr: 1625925	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-28 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease (IHD) prior to May 12, 2014, and in excess of 60 percent thereafter.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) prior to May 12, 2014.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In May 2015, the Board remanded the issues of entitlement to a rating in excess of 10 percent for IHD and entitlement to a TDIU for further development.  Thereafter, in a November 2015 rating decision, the Appeals Management Center (AMC) increased the evaluation for IHD and granted entitlement to a TDIU, both effective from May 12, 2014.  As these grants do not represent a total grant of benefits sought on appeal, the claim for increased ratings and entitlement to a TDIU prior to May 12, 2014, remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In the January 2013 rating decision on appeal, the RO also denied the issues of entitlement to service connection for asthma and COPD.  In the Veteran's April 2013 notice of disagreement (NOD), the Veteran reiterated his belief that his pulmonary symptoms could be traced to Agent Orange exposure.  The Board construes the Veteran's statement as a NOD with the denial of entitlement to service connection for asthma and COPD.  The Court has held that the filing of an NOD initiates the appeal process, and the agency of original jurisdiction is required to issue a statement of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board must remand the issues for issuance of an SOC.

The issues of entitlement to service connection for asthma and COPD and entitlement to a TDIU prior to May 12, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 12, 2014, the Veteran's ischemic heart disease required continuous medication, but the evidence does not show workload greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; cardiac dilation or hypertrophy; episodes of congestive heart failure; or ejection fraction 50 percent or less. 

2.  Since May 12, 2014, the Veteran's ischemic heart disease was productive of a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope and ejection fraction of 50 percent, but it was not productive of chronic congestive heart failure, workload of 3 METs or less, or an ejection fraction of less than 30 percent.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for ischemic heart disease prior to May 12, 2014, and a disability rating in excess of 60 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In the present case, VA's duty to notify was satisfied by a letter sent on February 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, and the Veteran's lay statements.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

In this case, the Veteran was afforded VA examinations to evaluate his IHD in December 2012, April 2014, and October 2015.  The Board finds that the VA examinations are adequate for evaluation purposes because the examiners reviewed the claims file, considered the lay statements of the Veteran, examined the Veteran, and addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.  

The Board also finds that the most recent examination report substantially complies with its previous remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board remanded the claim in May 2015 in order to provide the Veteran with a new VA examination, to include exercise stress testing if the Veteran was deemed capable of such.  In October 2015, the Veteran underwent examination, which did not include an exercise stress test, but did include interview based metabolic equivalents (METs) testing.  Although the Board acknowledges that exercise stress testing was not conducted, the Board also notes that the applicable rating criteria state that METs testing is required in all cases except: (1) when there is a medical contraindication, (2) when the left ventricular ejection fraction has been measured and is 50 percent or less, and (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year.  38 C.F.R. § 4.100(b) (2015).  Here, the Veteran's ejection fraction was measured at 50 percent in May 2014.  Accordingly, although only interview-based METs testing was performed during the October 2015 VA examination, the Board finds that there was substantial compliance with its May 2015 remand directives.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating 

The Veteran is in receipt of a 10 percent disability rating for IHD under Diagnostic Code 7005 for the rating period prior to May 12, 2014, and a 60 percent rating thereafter.  He contends that a higher rating is warranted for both periods.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

The Veteran's IHD has been rated under Diagnostic Code 7005, which provides that a 10 percent evaluation is assigned for a workload of greater than 7 METs but not greater than 10 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is assigned for a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted when there is more than one episode of congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating contemplates documented coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Turning to the evidence of record, the Veteran had an inferior wall myocardial infarction (MI) in December 2004 and underwent intervention.  A heart catheterization revealed an ejection fraction of 60%.  In January 2005, the Veteran reported no further chest pain, dyspnea, or orthopnea.  He was diagnosed with coronary artery disease status post inferior wall MI with stenting of the RCA.  

A July 2005 private treatment record shows that the Veteran was evaluated for complaints of shortness of breath.  He reported that since his MI, he has easy fatigability, no energy, and shortness of breath.  A stress sestamibi test showed an ejection fraction of 54 percent and a METs level of 7.  The examiner indicated that the Veteran's symptoms were not due to congestive heart failure, but rather due to "some emphysema."  

In a December 2005 letter, the Veteran's cardiologist indicated that the Veteran was feeling fairly well.  He denied chest pain, and his shortness of breath was stable.  He had just started exercising 20-30 minutes per day on a treadmill.  

A July 2006 private treatment record shows that the Veteran was doing well since his MI.  He denied chest pain and orthopnea, but he did report feeling somewhat short of breath with activity, which he attributed to his weight gain.  During an exercise stress test, he exercised for six minutes with the test being terminated secondary to dyspnea.  His ejection fraction was 51 percent, and his METs level was 7.  The physician indicated that the majority of the Veteran's dyspnea is due to deconditioning and recommended that the Veteran begin regular activity with a goal of exercising aerobically for 30 minutes five to seven days a week.  

In July 2007, an exercise stress test showed that the Veteran's METs level was 7.8, and his ejection fraction was 50 percent.

A September 2007 private treatment record shows that the Veteran reported no recurrent symptoms.  The physician indicated that the Veteran "has actually done incredibly well" and was asymptomatic.  A September 2008 private treatment record shows that the Veteran denied chest pain, dyspnea, and orthopnea, and his ejection fraction was normal.  

A January 2010 private treatment record shows that the Veteran reported exertional dyspnea, which the physician indicated "is likely secondary to his underlying COPD, which is continually exacerbated by active tobacco abuse."  

In May 2010, the Veteran's ejection fraction was 56 percent.  

A September 2011 private treatment record shows that the Veteran was seen for a follow-up for COPD.  He reported exertional dyspnea that was stable, and he indicated that he is still able to bowl twice a week.  

The Veteran filed the instant claim in December 2011.

A September 2012 private cardiology record shows that the Veteran reported shortness of breath, which the physician indicated was "secondary to severe oxygen requiring COPD."  The physician noted no cardiac symptoms.  A stress test showed an ejection fraction of 58% and a maximum heart rate of 151.  The physician indicated that the Veteran's shortness of breath "does not appear to be cardiac related...COPD related."  

The Veteran underwent a VA examination in December 2012.  The examiner indicated that the Veteran was interviewed by telephone rather than examined.  The examiner noted that the Veteran "is under routine care of cardiology with West Michigan Heart" and clinical notes were reviewed.  The examiner stated that "[t]he existing medical evidence provided sufficient information on which to prepare the DBQ and an examination would not likely provide any additional relevant evidence."

The examiner reported that the Veteran's treatment plan for IHD included taking continuous medication.  The Veteran did not have congestive heart failure.  The examiner indicated that the Veteran denied experiencing dyspnea, fatigue, angina, dizziness, and syncope with any level of physical activity.  A September 2012 EKG and nuclear stress test did not show evidence of cardiac hypertrophy or dilatation, and it showed that the Veteran's ejection fraction was 58%.  The examiner opined that the Veteran's IHD did not impact his ability to work.

In October 2013, the Veteran's private physician completed an IHD DBQ.  The physician reported that the Veteran required continuous medication to treat his IHD.  The Veteran did not have congestive heart failure.  The physician indicated that there was no evidence of cardiac hypertrophy or dilatation and that the Veteran's most recent ejection fraction was 56%.  With regard to METs testing and functional effects, the physician referred to the aforementioned September 2012 private cardiology treatment note, wherein the physician indicated that the Veteran had no cardiac symptoms and that the Veteran's shortness of breath was due to his severe COPD.  

In November 2013, the Veteran underwent cardiac catheterization due to shortness of breath.  

In a May 2014 private treatment note, the Veteran's private physician indicated that he treated the Veteran for shortness of breath.  The physician indicated that the Veteran's shortness of breath was secondary to his severe oxygen requiring COPD and that the Veteran had no cardiac symptoms.  The physician reported that "overall [the Veteran] is stable from a cardiovascular standpoint.  He has severe oxygen requiring COPD which is likely his very limiting feature."  The physician reported that a stent was placed in November 2013 "in attempt to help his breathing which he felt is worse and really did not alter his clinical symptoms."  The physician indicated that "from a retrospective standpoint this is most likely all due to his lung disease."  

In May 2014, the Veteran's private physician completed an IHD DBQ.  The physician reported that the Veteran required continuous medication to treat his IHD.  The Veteran did not have congestive heart failure.  The physician indicated that there was no evidence of cardiac hypertrophy or dilatation and that the Veteran's most recent ejection fraction was 50%.  The physician reported that a May 2014 diagnostic exercise test showed that the Veteran's METs level was 3 METs.  The physician also reported that an interview-based METs test showed that the Veteran experienced dyspnea, fatigue, and dizziness at a workload of 1-3 METs.  With regard to functional impact, the physician indicated that there was "no impact from a cardiac standpoint but [the Veteran] has severe COPD on [oxygen] therapy not managed by our cardiology office."  

The Veteran was afforded a VA examination in October 2015.  The examiner examined the Veteran and reviewed the claims file.  The Veteran reported chest tightness, fatigue, and swelling in his feet and legs.  The examiner indicated that the Veteran required continuous medication for control of his IHD.  The examiner also indicated that the Veteran did not have congestive heart failure.  A May 2014 echocardiogram showed no evidence of cardiac hypertrophy or dilatation, and the Veteran's ejection fraction was 50 percent.  An interview-based METs test showed that the Veteran experienced dyspnea and fatigue at a workload of 1-3 METs.  The examiner indicated that this METs level limitation was not due solely to the Veteran's IHD.  The examiner opined that the Veteran's estimated METs level due solely to IHD was greater than 3 but less than 5 METs.  The examiner's rationale for this opinion was that the Veteran suffers from very severe chronic obstructive pulmonary disease.  The examiner noted the Veteran's cardiology records, including the May 2014 record discussed above, showing that the Veteran was stable from a cardiac standpoint and indicating that his shortness of breath was most likely secondary to his severe COPD.  

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the criteria for a rating in excess of 10 percent were not met at any point prior to May 12, 2014.

The medical evidence of record documents that prior to May 12, 2014, the Veteran's IHD was shown to require continuous medication, but there is no evidence that such disability was productive of a workload of 7 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or that such disability was manifested by cardiac hypertrophy or dilatation, congestive heart failure, or left ventricular dysfunction with an ejection fraction of 50 percent or less.  Although the Board acknowledges that the Veteran experienced dyspnea and shortness of breath during this period, those symptoms were specifically found to be due to the Veteran's severe COPD.  Specifically, in September 2012, the Veteran's private cardiologist noted an ejection fraction of 58% and a maximum heart rate of 151 and indicated that the Veteran's shortness of breath "does not appear to be cardiac related...COPD related."  

The Board also finds that the criteria for a rating in excess of 60 percent were not met after May 12, 2014.  The medical evidence of record shows that a May 12, 2014 echocardiogram revealed an ejection fraction of 50 percent.  However, the evidence does not show that due to the Veteran's heart disability his workload was 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Further, as just reviewed, the evidence of record does not show that the Veteran suffered chronic congestive heart failure at any time during the appeal period.

The Board acknowledges that the May 2014 stress test showed a METs level of 3 METs and that an interview-based METs test showed a METs level of 1-3 METs.  However, in the same private DBQ, the Veteran's cardiologist indicated that there was no functional impact "from a cardiac standpoint," which indicates that the Veteran's METs limitations are not due solely to his IHD, but rather due to his non-service connected COPD.  Similarly, although the October 2015 VA examiner found that the Veteran's estimated METs level was 1-3 METs, the examiner also specifically opined that the estimated level due solely to the Veteran's IHD was greater than 3 but less than 5 METs.  The examiner specifically noted that the Veteran was additionally limited by his COPD.  As such, a rating in excess of 60 percent for IHD is not warranted for the period from May 12, 2014.  

The Veteran is competent to report symptoms he experiences, to include fatigue and dyspnea, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a higher rating for IHD.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for increased rating for IHD.

Finally, the disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's IHD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which IHD is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Additionally, higher ratings are available for the service-connected disability when it is more severe; however the Veteran simply does not meet those criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic code.  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  

For the foregoing reasons, the Board finds that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial disability rating in excess of 10 percent for ischemic heart disease prior to May 12, 2014, is denied. 

A disability rating in excess of 60 percent for ischemic heart disease from May 12, 2014, is denied.


REMAND

In the January 2013 rating decision on appeal, the RO also denied the issues of entitlement to service connection for asthma and COPD.  In the Veteran's April 2013 notice of disagreement (NOD), the Veteran reiterated his belief that his pulmonary symptoms could be traced to Agent Orange exposure.  This submission by the Veteran indicates his disagreement with the RO's January 2013 rating decision and a desire for appellate review, which satisfies the requirements for a valid Notice of Disagreement.  38 C.F.R. § 20.201.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a SOC on the issues of entitlement to service connection for asthma and COPD.  38 C.F.R. § 20.201, 20.300-301; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to a TDIU prior to May 12, 2014 must be remanded because the service connection claims are inextricably intertwined and must be considered together.  Prior to May 12, 2014, under the Combined Ratings Table at 38 C.F.R. § 4.25, the Veteran's combined rating was less than 70 percent and therefore does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a). However, in light of the claims being remanded herein that may result in the assignment of higher ratings prior to May 12, 2014, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran and his representative a Statement to the Case that addresses the issues of entitlement to service connection for asthma and COPD.  These discrete issues should be returned to the Board only if the Veteran perfects a timely appeal in accordance with 38 U.S.C.A. § 7105 (West 2014). 

2. After accomplishing any additional development deemed appropriate, readjudicate the claim for a TDIU, to include, if necessary, consideration of whether referral for consideration of a TDIU on an extraschedular basis is warranted.  If the benefits sought in connection with the claim remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


